DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Action is responsive to Application No. 16/531808 filed on 08/05/2019.  Claims 1-20 are currently pending.  Claims 1, 8, and 15 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2019 was filed on the mailing date of the application on 08/05/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate both items [0019] and timelines [0025].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “208” has been used to designate both instructions [0025] and tab control [0040] [Fig. 6 and 7].  The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "208" [Fig. 8] and "308" [Fig. 6 and 7] have both been used to designate tab control.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “900” [Fig. 9] has been used to designate both the computing system as a whole and a portion of the computing system.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 102e and 104d [Fig. 7 and 8].  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Punctuation is missing from the end of paragraph [0040].  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the markers” in the seventh line.  However, “one or more markers” has been instantiated. Examiner suggests reciting “the one or more markers”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the tabs” in the tenth line, eleventh line, and the twelfth line.  However, “a plurality of tabs” has been instantiated. Examiner suggests reciting “the plurality of.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 recites “the tabs” in the second line, third line, and the fourth line.  However, “a plurality of tabs” has been instantiated in claim 1. Examiner suggests reciting “the plurality of tabs”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Claim 5 recites “the items” in the third line.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests reciting “the plurality of related items”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim 6 recites “the item” in the second line.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7 recites “the items” in the second line.  However, “a plurality of related items” has been instantiated in claim 5. Examiner suggests reciting “the plurality of related items”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7 recites “the dimension” in the third line.  However, “a common dimension” has been instantiated. Examiner suggests reciting “the common dimension”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7 recites “the item” in the fourth and fifth line.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7 recites “the markers” in the fifth line.  However, “one or more markers” has been instantiated in claim 1. Examiner suggests reciting “the one or more markers”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 recites “the machine-readable storage medium” in the second and third line.  Examiner suggests reciting “the non-transitory.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 recites “the markers” in the seventh line.  However, “one or more markers” has been instantiated. Examiner suggests reciting “the one or more markers”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 recites “the tabs” in the ninth and tenth line, eleventh line, and the twelfth line.  However, “a plurality of tabs” has been instantiated. Examiner suggests reciting “the plurality of tabs”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Claim 9 recites “the tabs” in the second line, third line, and the fourth line.  However, “a plurality of tabs” has been instantiated in claim 1. Examiner suggests reciting “the plurality of tabs”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Claim 12 recites “the items” in the third line.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests reciting “the plurality of related items”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Claim 13 recites “the item” in the second line.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 recites “the items” in the second line.  However, “a plurality of related items” has been instantiated in claim 12. Examiner suggests reciting “the plurality of related items”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 recites “the dimension” in the third line.  However, “a common dimension” has been instantiated. Examiner suggests reciting “the common dimension”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 recites “the markers” in the fifth line.  However, “one or more markers” has been instantiated in claim 8. Examiner suggests reciting “the one or more markers”.  Appropriate correction is required.
Claims 9-14 are objected to because of the following informalities:  Claims 9-14 recite “the medium” in the first line.  Examiner suggests reciting “the non-transitory machine-readable storage medium”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Claim 15 recites “the markers” in the fourth line.  However, “one or more markers” has been instantiated. Examiner suggests reciting “the one or more markers”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Claim 15 recites “the tabs” in the sixth and seventh line, eighth line, and the ninth line.  However, “a plurality of tabs” has been instantiated. Examiner suggests reciting “the plurality of tabs”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Claim 16 recites “the tabs” in the second line, third line, and the fourth line.  However, “a plurality of tabs” has been instantiated in claim 15. Examiner suggests reciting “the plurality of tabs”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Claim 19 recites “the items” in the third line.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests reciting “the plurality of related items”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Claim 20 recites “the item” in the second line.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Claim 20 recites “the items” in the third line.  However, “a plurality of related items” has been instantiated in claim 19. Examiner suggests reciting “the plurality of related.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Claim 20 recites “the dimension” in the fifth line.  However, “a common dimension” has been instantiated. Examiner suggests reciting “the common dimension”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Claim 20 recites “the item” in the sixth and seventh line.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Claim 20 recites “the markers” in the seventh line.  However, “one or more markers” has been instantiated in claim 15. Examiner suggests reciting “the one or more markers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "the content" in the second line.  There is insufficient antecedent basis for this limitation in the claim as a first content and a second content have both been instantiated in parent claim 1.
claim 7, included in the statement of reject but not specifically addressed in the body of the rejection, has inherited the deficiencies of its parent claim and has not resolved the deficiencies. Therefore, it is rejected based on the same rationale as applied to its parent claim above.
Claim 7 recites the limitation "the content" in the fourth line.  There is insufficient antecedent basis for this limitation in the claim as a first content and a second content have both been instantiated in parent claim 1.
Claim 13 recites the limitation "the content" in the second line.  There is insufficient antecedent basis for this limitation in the claim as a first content and a second content have both been instantiated in parent claim 8.
The dependent claim 14, included in the statement of reject but not specifically addressed in the body of the rejection, has inherited the deficiencies of its parent claim and has not resolved the deficiencies. Therefore, it is rejected based on the same rationale as applied to its parent claim above.
Claim 14 recites the limitation "the content" in the fourth line.  There is insufficient antecedent basis for this limitation in the claim as a first content and a second content have both been instantiated in parent claim 8.
Claim 20 recites the limitation "the content" in the second line and the sixth line.  There is insufficient antecedent basis for this limitation in the claim as a first content and a second content have both been instantiated in parent claim 15.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Iannaccone et al. (US 2017/0098318 A1; hereafter “Iannaccone”) in view of Reese et al. (US 2019/0005030 A1; hereafter “Reese”).

Regarding Claim 1, Iannaccone teaches a system comprising: a hardware processor; (Iannaccone [0112]: processor) and 
a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform a method comprising: (Iannaccone [0118]: computer readable medium)
displaying an image in a graphical user interface, (Iannaccone [0047] Fig. 4 showing a displayed image) wherein the image comprises one or more markers; (Iannaccone [0083] [0091]-[0094]: the visualization comprises connections [markers])
responsive to detecting a cursor hovering over one of the markers, displaying a tooltip over a portion of the image, (Iannaccone [0057] [0091]-[0094]: hovering over a connection causes information associated with one or more elements of the data set being visualized to be displayed in a sub-window 406 displayed above the hovered-over location)wherein the tooltip includes [a plurality of tabs] and a content panel, (Iannaccone [0089] [0094] Fig. 4 showing a header and a content panel) 
However, Iannaccone may not explicitly teach every aspect of [wherein the tooltip includes] a plurality of tabs…wherein displaying the tooltip comprises displaying first content related to a first one of the tabs in the content panel; and responsive to detecting the cursor hovering over a second one of the tabs, displaying second content related to the second one of the tabs in the content panel.
Reese teaches wherein the tooltip includes a plurality of tabs (Reese [0085]: a tooltip (popup window) appears with information and user options [plurality of tabs]; Figs. 8-11)
wherein displaying the tooltip comprises displaying first content related to a first one of the tabs in the content panel; (Reese [0085] Fig. 8 showing the tooltip displaying content in the content panel related to corresponding tab) and 
responsive to detecting the cursor hovering over a second one of the tabs, displaying second content related to the second one of the tabs in the content panel. (Reese [0086]-[0088]: describing when a user hovers over a different tab, displaying corresponding content in the content panel)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include a plurality of tabs and display corresponding content of the selected tab as taught by Reese for the benefit of presenting a tooltip for dynamic visualizations of 

Regarding Claim 2, Iannaccone in view of Reese teaches wherein displaying the second content related to the second one of the tabs in the content panel comprises: replacing the first content related to the first one of the tabs with the second content related to the second one of the tabs. (Reese [0085]-[0088] Figs 8-11 showing the content is replaced in the response to selecting tab) [The motivation of claim 1 is applicable to claim 2 and thereby incorporated]

Regarding Claim 8, Iannaccone teaches a non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component, the machine-readable storage medium comprising instructions to cause the hardware processor to perform a method comprising: (Iannaccone [0112] [0118]: processor; computer readable medium)
displaying an image in a graphical user interface, (Iannaccone [0047] Fig. 4 showing a displayed image)
wherein the image comprises one or more markers; (Iannaccone [0083] [0091]-[0094]: the visualization comprises connections [markers])
responsive to detecting a cursor hovering over one of the markers, displaying a tooltip over a portion of the image, (Iannaccone [0057] [0091]-[0094]: hovering over a connection causes information associated with one or more elements of the data set being visualized to be displayed in a sub-window wherein the tooltip includes [a plurality of tabs] and a content panel, (Iannaccone [0089] [0094] Fig. 4 showing a header and a content panel)
However, Iannaccone may not explicitly teach every aspect of [wherein the tooltip includes] a plurality of tabs…wherein displaying the tooltip comprises displaying first content related to a first one of the tabs in the content panel; and responsive to detecting the cursor hovering over a second one of the tabs, displaying second content related to the second one of the tabs in the content panel.
Reese teaches wherein the tooltip includes a plurality of tabs (Reese [0085]: a tooltip (popup window) appears with information and user options [plurality of tabs]; Figs. 8-11)
wherein displaying the tooltip comprises displaying first content related to a first one of the tabs in the content panel; (Reese [0085] Fig. 8 showing the tooltip displaying content in the content panel related to corresponding tab) and 
responsive to detecting the cursor hovering over a second one of the tabs, displaying second content related to the second one of the tabs in the content panel. (Reese [0086]-[0088]: describing when a user hovers over a different tab, displaying corresponding content in the content panel)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include a plurality of tabs and display corresponding content of the selected tab as taught by Reese for the benefit of presenting a tooltip for dynamic visualizations of Iannaccone, with a reasonable expectation of success, for quicker, concise navigation of content.  Moreover, using a plurality of tabs within a tooltip would allow more information to be presented that can be logically organized into pages or sections within the same window, which permits effective organization of repetitive and/or related information. Thus, the experience of the user would be enhanced. In addition, both references (Iannaccone and Reese) teach features that are directed to 

Regarding Claim 9, Iannaccone in view of Reese teaches wherein displaying the second content related to the second one of the tabs in the content panel comprises: replacing the first content related to the first one of the tabs with the second content related to the second one of the tabs. (Reese [0085]-[0088] Figs 8-11 showing the content is replaced in the response to selecting tab) [The motivation of claim 8 is applicable to claim 9 and thereby incorporated]

Regarding Claim 15, Iannaccone teaches a method comprising: displaying an image in a graphical user interface, (Iannaccone [0047] Fig. 4 showing a displayed image) wherein the image comprises one or more markers; (Iannaccone [0083] [0091]-[0094]: the visualization comprises connections [markers])
responsive to detecting a cursor hovering over one of the markers, displaying a tooltip over a portion of the image, (Iannaccone [0057] [0091]-[0094]: hovering over a connection causes information associated with one or more elements of the data set being visualized to be displayed in a sub-window 406 displayed above the hovered-over location)wherein the tooltip includes [a plurality of tabs] and a content panel, (Iannaccone [0089] [0094] Fig. 4 showing a header and a content panel) 
However, Iannaccone may not explicitly teach every aspect of [wherein the tooltip includes] a plurality of tabs…wherein displaying the tooltip comprises displaying first content related to a first one of the tabs in the content panel; and responsive to detecting the cursor hovering over a second one of the tabs, displaying second content related to the second one of the tabs in the content panel.
wherein the tooltip includes a plurality of tabs (Reese [0085]: a tooltip (popup window) appears with information and user options [plurality of tabs]; Figs. 8-11)
wherein displaying the tooltip comprises displaying first content related to a first one of the tabs in the content panel; (Reese [0085] Fig. 8 showing the tooltip displaying content in the content panel related to corresponding tab) and 
responsive to detecting the cursor hovering over a second one of the tabs, displaying second content related to the second one of the tabs in the content panel. (Reese [0086]-[0088]: describing when a user hovers over a different tab, displaying corresponding content in the content panel)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include a plurality of tabs and display corresponding content of the selected tab as taught by Reese for the benefit of presenting a tooltip for dynamic visualizations of Iannaccone, with a reasonable expectation of success, for quicker, concise navigation of content.  Moreover, using a plurality of tabs within a tooltip would allow more information to be presented that can be logically organized into pages or sections within the same window, which permits effective organization of repetitive and/or related information. Thus, the experience of the user would be enhanced. In addition, both references (Iannaccone and Reese) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, tooltips. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 16, Iannaccone in view of Reese teaches wherein displaying the second content related to the second one of the tabs in the content panel comprises: replacing the first content related to the first one of the tabs with the second content related to the second one of the tabs. (Reese [0085]-[0088] Figs 8-11 showing the content is replaced in the response to selecting tab) [The motivation of claim 15 is applicable to claim 16 and thereby incorporated]

Claims 3, 5-7, 10, 12-14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iannaccone in view of Reese in further view of Kim et al. (US 2016/0103581 A1; hereafter “Kim”).

Regarding Claim 3, Iannaccone in view of Reese may not explicitly teach every aspect of wherein displaying the tooltip further comprises: displaying a tab control in the tooltip; and responsive to the tab control being selected, displaying one or more further tabs in the tooltip.
Kim teaches wherein displaying the tooltip further comprises: displaying a tab control in the tooltip; (Kim [0058]: tooltip includes displaying a navigation button [tab control]; Fig. 2E “291” and “293”) and responsive to the tab control being selected, displaying one or more further tabs in the tooltip. (Kim [0058]: selecting navigation button displays next portion/label [tab])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include a tab control to display further tabs as taught by Kim for the benefit of presenting a tooltip for dynamic visualizations of Iannaccone in view of Reese, with a reasonable expectation of success, for screen real estate optimization purposes. Thus, the experience of the user would be enhanced. In addition, both references (Iannaccone in view of Reese and Kim) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, tooltips for visualizations. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 5, Iannaccone in view of Reese teaches wherein: the image includes a plurality of related items; (Iannaccone Figs. 2-4, 6, 7, and 10 showing the image including a plurality of related items)

Kim teaches wherein: the image includes a plurality of related items; (Kim Fig. 2D showing image including plurality of related items) and 
each tab represents one of the items. (Kim [0057] [0058] [0071] [0072]: each chart label [tab] corresponds to an item)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for each tab represents one of the items as taught by Kim for the benefit of presenting a tooltip for dynamic visualizations of Iannaccone in further view of Reese, with a reasonable expectation of success, for quicker, concise navigation of content.  Thus, the experience of the user would be enhanced. In addition, both references (Iannaccone in view of Reese and Kim) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, tooltips for visualizations. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 6, Iannaccone in view of Reese in further view of Kim teaches wherein: the content related to each tab includes data associated with the item represented by the tab. (Kim [0057]: the tooltip 290 may display label information 294 [tab] associated with the selected portion of a chart and value information 292 associated with the selected portion of the chart) [The motivation of claim 5 is applicable to claim 6 and thereby incorporated]

Regarding Claim 7, Iannaccone in view of Reese in further view of Kim teaches wherein: data associated with the items varies along a common dimension; (Iannaccone [0055] [0063] [0067] [0088] 
each marker represents a value of the dimension; (Iannaccone [0066]-[0069] [0082]-[0084]: each marker represents a value of the dimension; Kim [0062] Fig. 2C, 2D) and
the content related to each tab for one of the markers includes data associated with the item represented by the tab for the value that is represented by the one of the markers. (Iannaccone [0089]-[0091]: describing content displayed is related to the data associated with the item for the value that is represented by the one of the markers; Reese [0085]-[0088]: displaying the details/content related to each tab for the selected tab; Kim [0060] [0062]: tooltip 290 is set to display the label information [tab] and the value information associated with a particular selected portion of the vertical bar chart…NOTE: the combination teaches that the content for each tab includes data associated with the respective item representing the value for the respective marker) [The motivation of claim 5 is applicable to claim 7 and thereby incorporated]

Regarding Claim 10, Iannaccone in view of Reese may not explicitly teach every aspect of wherein displaying the tooltip further comprises: displaying a tab control in the tooltip; and responsive to the tab control being selected, displaying one or more further tabs in the tooltip.
However, Kim teaches wherein displaying the tooltip further comprises: displaying a tab control in the tooltip; (Kim [0058]: tooltip includes displaying a navigation button [tab control]; Fig. 2E “291” and “293”) and responsive to the tab control being selected, displaying one or more further tabs in the tooltip. (Kim [0058]: selecting navigation button displays next portion/label [tab])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include a tab control to display further tabs as taught by Kim for the benefit of presenting a tooltip for dynamic visualizations of Iannaccone in view of Reese, with a 

Regarding Claim 12, Iannaccone in view of Reese teaches wherein: the image includes a plurality of related items; (Iannaccone Fig. 4 showing the image including a plurality of related items)
However, Iannaccone in view of Reese may not explicitly teach every aspect of each tab represents one of the items.
Kim teaches wherein: the image includes a plurality of related items; (Kim Fig. 2D showing image including plurality of related items) and 
each tab represents one of the items. (Kim [0057] [0058] [0071] [0072]: each chart label [tab] corresponds to an item)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for each tab represents one of the items as taught by Kim for the benefit of presenting a tooltip for dynamic visualizations of Iannaccone in further view of Reese, with a reasonable expectation of success, for quicker, concise navigation of content.  Thus, the experience of the user would be enhanced. In addition, both references (Iannaccone in view of Reese and Kim) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, tooltips for visualizations. This close relation between both of the references highly suggests a reasonable expectation of success.

Claim 13, Iannaccone in view of Reese in further view of Kim teaches wherein: the content related to each tab includes data associated with the item represented by the tab. (Kim [0057]: the tooltip 290 may display label information 294 [tab] associated with the selected portion of a chart and value information 292 associated with the selected portion of the chart) [The motivation of claim 12 is applicable to claim 13 and thereby incorporated]

Regarding Claim 14, Iannaccone in view of Reese in further view of Kim teaches wherein: data associated with the items varies along a common dimension; (Iannaccone [0055] [0063] [0067] [0088] [0092]: describing data associated with the items varies along a common dimension; Kim [0056] Fig. 2C, 2D showing data associated with items which vary along a common dimension)
each marker represents a value of the dimension; (Iannaccone [0066]-[0069] [0082]-[0084]: each marker represents a value of the dimension; Kim [0062] Fig. 2C, 2D) and 
the content related to each tab for one of the markers includes data associated with the item represented by the tab for the value that is represented by the one of the markers. (Iannaccone [0089]-[0091]: describing content displayed is related to the data associated with the item for the value that is represented by the one of the markers; Reese [0085]-[0088]: displaying the details/content related to each tab for the selected tab; Kim [0060] [0062]: tooltip 290 is set to display the label information [tab] and the value information associated with a particular selected portion of the vertical bar chart…NOTE: the combination teaches that the content for each tab includes data associated with the respective item representing the value for the respective marker) [The motivation of claim 12 is applicable to claim 14 and thereby incorporated]

Claim 17, Iannaccone in view of Reese may not explicitly teach every aspect of wherein displaying the tooltip further comprises: displaying a tab control in the tooltip; and responsive to the tab control being selected, displaying one or more further tabs in the tooltip.
Kim teaches wherein displaying the tooltip further comprises: displaying a tab control in the tooltip; (Kim [0058]: tooltip includes displaying a navigation button [tab control]; Fig. 2E “291” and “293”) and responsive to the tab control being selected, displaying one or more further tabs in the tooltip. (Kim [0058]: selecting navigation button displays next portion/label [tab])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include a tab control to display further tabs as taught by Kim for the benefit of presenting a tooltip for dynamic visualizations of Iannaccone in view of Reese, with a reasonable expectation of success, for screen real estate optimization. Thus, the experience of the user would be enhanced. In addition, both references (Iannaccone in view of Reese and Kim) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, tooltips for visualizations. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 19, Iannaccone in view of Reese teaches wherein: the image includes a plurality of related items; (Iannaccone Fig. 4 showing the image including a plurality of related items)
However, Iannaccone in view of Reese may not explicitly teach every aspect of each tab represents one of the items.
Kim teaches wherein: the image includes a plurality of related items; (Kim Fig. 2D showing image including plurality of related items) and 
each tab represents one of the items. (Kim [0057] [0058] [0071] [0072]: each chart label [tab] corresponds to an item)


Regarding Claim 20, Iannaccone in view of Reese in further view of Kim teaches wherein: the content related to each tab includes data associated with the item represented by the tab; (Kim [0057]: the tooltip 290 may display label information 294 [tab] associated with the selected portion of a chart and value information 292 associated with the selected portion of the chart) 
data associated with the items varies along a common dimension; (Iannaccone [0055] [0063] [0067] [0088] [0092]: describing data associated with the items varies along a common dimension; Kim [0056] Fig. 2C, 2D showing data associated with items which vary along a common dimension) 
each marker represents a value of the dimension; (Iannaccone [0066]-[0069] [0082]-[0084]: each marker represents a value of the dimension; Kim [0062] Fig. 2C, 2D) and 
the content related to each tab for one of the markers includes data associated with the item represented by the tab for the value that is represented by the one of the markers. (Iannaccone [0089]-[0091]: describing content displayed is related to the data associated with the item for the value that is represented by the one of the markers; Reese [0085]-[0088]: displaying the details/content related to each tab for the selected tab; Kim [0060] [0062]: tooltip 290 is set to display the label information [tab] and the value information associated with a particular selected portion of the vertical 

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iannaccone in view of Reese in further view of Campbell et al. (US 2013/0219334 A1; hereafter “Campbell”).

Regarding Claim 4, Iannaccone in view of Reese may not explicitly teach every aspect of responsive to the action button being selected, performing an action associated with the action button.
Campbell teaches further comprising: displaying an action button in the tooltip; (Campbell [0061] Fig. 11 describing the pop-up [tooltip] includes a close button) and responsive to the action button being selected, performing an action associated with the action button. (Campbell [0061]: Close button 1122 may be activated by the user to close pop-up 1100 Fig. 11)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to incorporate a close action button as taught by Campbell for the benefit of presenting a tooltip for dynamic visualizations of Iannaccone in further view of Reese, with a reasonable expectation of success, to provide explicit input to close the tooltip so that the tooltip is not accidently closed.  Thus, the experience of the user would be enhanced. In addition, both references (Iannaccone in view of Reese and Campbell) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, tooltips for visualizations. This close relation between both of the references highly suggests a reasonable expectation of success.

Claim 11, Iannaccone in view of Reese may not explicitly teach every aspect of further comprising: displaying an action button in the tooltip; and responsive to the action button being selected, performing an action associated with the action button.
Campbell teaches further comprising: displaying an action button in the tooltip; (Campbell [0061] Fig. 11 describing the pop-up [tooltip] includes a close button) and responsive to the action button being selected, performing an action associated with the action button. (Campbell [0061]: Close button 1122 may be activated by the user to close pop-up 1100 Fig. 11)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to incorporate a close action button as taught by Campbell for the benefit of presenting a tooltip for dynamic visualizations of Iannaccone in further view of Reese, with a reasonable expectation of success, to provide explicit user input to close the tooltip so that the tooltip is not accidently closed.  Thus, the experience of the user would be enhanced. In addition, both references (Iannaccone in view of Reese and Campbell) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, tooltips for visualizations. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 18, Iannaccone in view of Reese may not explicitly teach every aspect of further comprising: displaying an action button in the tooltip; and responsive to the action button being selected, performing an action associated with the action button. 
Campbell teaches further comprising: displaying an action button in the tooltip; (Campbell [0061] Fig. 11 describing the pop-up [tooltip] includes a close button) and responsive to the action button being selected, performing an action associated with the action button. (Campbell [0061]: Close button 1122 may be activated by the user to close pop-up 1100 Fig. 11)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Goel et al.
US 7,689,916 B1 – Directed to providing multiple levels of tooltip information over time [Abstract]


US Patent Application Publications
Bertram et al.
US 2007/0245241 A1 – [0036] Fig. 7 showing a plurality of navigation points in the tooltip
Frenkel et al.
US 2017/0053008 A1 – Fig. 6 showing a visualization including a tooltip
Kapahi
US 2014/0380158 A1 – Displaying tooltips [Abstract]
Lemay
US 2014/0340332 A1 – Directed to interactive popup views [Abstract]
Pawlowski et al.
US 2016/0285707 A1 – Directed to a popup window providing a comprehensive summary of operational information [Relevant to inventive concept] [Abstract; Fig. 6B]
Perez, Jr. et al.
US 2011/0288895 A1 - Directed to a tooltip including a plurality of tabs [0054] [Fig. 6]
Sano et al.
US 2011/0258541 A1 – “one or more navigation control user interface elements 703 can be presented in addition to the tabs” [0052] [Fig. 7A] [Relevant to claims 3, 10, and 17]
Sloan et al.
US 2015/0378600 A1 – see [0056] [0057] [Relevant to claims 3, 10, and 17]
Takakura et al.
US 2007/0279438 A1 – Directed to a tooltip including a plurality of tabs [Fig. 3] [0071]-[0073] [Relevant to claims 1, 7, 8, 14, 15, and 20]
Tang
US 2014/0101601  A1 – Directed to a tooltip including plurality of tabs [Fig. 10]
Zheng et al.
US 2012/0096349 A1 – Directed to Infotips [Abstract] [Figs. 3-5]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in 

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483.  The examiner can normally be reached on Monday-Friday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        August 9, 2021